Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 5, 7-13, 15-17, 20-23 and 25 are canceled. 
Claims 26-29 are newly added. 
Claims 1, 3-4, 6, 14, 18-19, 24 and 26-29 are currently pending and under examination herein.
Claims 1, 3-4, 6, 14, 18-19, 24 and 26-29 are rejected.

Response to Amendment
The amendment filed on 23 September 2022 has been entered. 
Amendment of claims 1, 4, 6, 14, 18-19 and 24 is acknowledged.  
The objection to claim 1 is withdrawn in view of Applicant's amendments. 
The rejection of claims 1-4, 6, 10, 13-15, 18-20 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s claim amendments.
The previous claim rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s claim amendments. The previously cited prior art, Dudani, Bhatia, Lin, Kwon and Harris, do not disclose the newly added limitation in claim 1, lines 11-13, “wherein the biocompatible polymer is configured to stabilize and protect the coupled detectable reporter from immune detection before and after cleavage of the cleavable peptide linker”. Harris discloses the hydrophilic polymer prevents both RES-mediated clearance of the particles and systemic action of the bioactive ligand prior to activation/cleavage (Harris Pg. 1307, Col. 2, [3], lines 7-9). Therefore, the instant claim is free of prior art. 
The previous rejections made on the grounds of nonstatutory double patenting are withdrawn in view of Applicant’s claim amendments. 

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/682,492 filed 8 June 2018. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 June 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 14, 18-19, 24 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new rejection is necessitated by claim amendment.
The claims recite “an activity sensor comprising: a carrier comprising a polyethylene glycol scaffold” and “at least two distinct detectable reporters, wherein each of said at least two distinct detectable reporters is linked to the carrier by a cleavable peptide linker containing a cleavage site for one of at least two different enzymes, wherein the activity sensor reports differential enzyme activity among the at least two different enzymes by releasing the detectable reporters upon cleavage of the cleavable peptide linker by the at least two different enzymes; wherein each detectable reporter is coupled to a biocompatible polymer, and wherein the biocompatible polymer is configured to stabilize and protect the detectable reporter from immune detection before and after cleavage of the cleavable peptide linker”. 
The structure of the claimed genus of a reporter coupled to a biocompatible polymer is not sufficiently described.  The specification provides support for a carrier with at least two distinct peptide linkers containing a cleavage site for at least two different enzymes in Figures 8-12. The actual reduction to practice is only one species, a peptide reporter including an enzyme-cleavable peptide linked to biocompatible polymer (see Specification p. 5, second full paragraph: The activity sensor may have the tuning domains linked to the reporters. For example, the tuning domains may be linked such that they are associated with the detectable analyte after cleavage. The activity sensor may include a plurality of reporters and a plurality of tuning domains, wherein the tuning domains comprise biocompatible polymer linked to the reporters. The carrier may include multiple subunits of covalently linked PEG maleimide, with the reporters including peptide chains susceptible to cleavage by one or more enzymes. The tuning domains may be included as biocompatible polymers extending from the peptide chains to protect the activity sensor from in vivo degradation, thereby increasing a serum half-life of the activity sensor when administered to a patient relative to a activity sensor lacking the tuning domains. Specification p. 5, third paragraph: the reporters comprise polypeptides susceptible to cleavage by one or more proteases, and the tuning domains comprises polymers that shield the polypeptides from immune detection or inhibit cellular uptake of the activity sensor by macrophages. The polypeptides may include sequences susceptible to cleavage by proteases known to be associated with a specific disease and the tuning domain polymers may include comprise PEG side chains. Specification p. 5, fourth paragraph – top of p. 6: The activity sensor may include a carrier that uses a bio-compatible scaffold of about 20 to 50 kDa linked to reporters with polypeptides susceptible to cleavage by one or more proteases, in which the tuning domains are polymers between the scaffold and the polypeptides. In some embodiments, the tuning domains add space between the carrier and the reporters, to decrease steric hindrance among parts of the activity sensor and thereby increase accessibility of the polypeptides to the proteases to promote successful cleavage. Specification p. 6, second full paragraph: In preferred embodiments, the reporter comprises a polypeptide that is cleaved from the activity sensor by proteases associated with a disease and tuning domains comprise one or more polymers on the polypeptide that facilitate passage of the reporter into systemic circulation after cleavage. The reporter may include a polypeptide that is liberated from the activity sensor by proteases associated with a disease and the tuning domains may include one or more polymers on the polypeptide that inhibit enzymatic activity upon the liberated reporter prior to excretion from the subject. Specification p. 6, third paragraph: The tuning domain may be a biocompatible polymer that protects the activity sensor from immune detection and clearance. The reporter may be one or more of a volatile organic compound, an elemental mass tag, a peptide comprising one or more D-amino acids, a nucleic acid, or a neoantigen. In some embodiments, the carrier is a bio-compatible scaffold and the reporter includes at least one polypeptide susceptible to cleavage by a protease to release a detectable analyte, and the tuning domain forms a portion of the detectable analyte). 
The specification does not disclose the full genus of reporters coupled to a biocompatible polymer. There is no description of any other reporter that is not a cleavable peptide coupled to a biocompatible polymer. There is no known or disclosed correlation between function and structure in prior art. Neither is there disclosure of identifying characteristics, predictability in the art, or combination of such identifying characteristics sufficient to show that applicant was in possession of the claimed genus of detectable reporters coupled to biocompatible polymers.

Response to Arguments
Applicant’s arguments, filed 23 September 2022, have been considered but are moot because the previous rejections were withdrawn due to Applicant’s claim amendments. 
The rejection of claims 1, 3-4, 6, 14, 18-19, 24 and 26-29 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is newly recited and necessitated by claim amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657